Motion by appellant Pepe to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Defendant Pepe contended that his rights under the Fifth, Sixth and Fourteenth Amendments of the Constitution of the United States were violated in connection with certain statements given by him to the authorities. The Court of Appeals held that appellant Pepe’s constitutional rights were not violated. [See 18 N Y 2d 955.]